LOBRANO, J.,
concurs in part and dissents in part and assigns reasons.
I concur in the portion of the majority opinion holding the trial court erred in quashing the bill of information on statutory grounds because the record does not support its ruling.
However, I dissent from the portion of the majority opinion upholding the trial court’s quashing the bill of information on the grounds that defendants’ constitutional rights to a speedy trial were violated. Specifically, I disagree with the majority’s finding that the state’s dismissal of the first case directly prejudiced the defendants. The defendants have not demonstrated specific prejudice or the possibility that their defense will be impaired. They *994have made no specific claims regarding the unavailability of witnesses or lost evidence. Further, the defendants have not been incarcerated so their ability to meet with their respective counsel has not been jeopardized.